Citation Nr: 0216559	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  98-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for acquired psychiatric 
disability (claimed as mental anguish).  

2. Entitlement to an earlier effective date than July 25, 
1997 for the grant of service-connection for hypertension.  

3. Entitlement to an evaluation in excess of 20 percent for 
hypertension.  

4. Entitlement to an initial compensable evaluation for 
hyperpigmentation of the right lower eyelid, residual of 
hematoma.

5. Entitlement to an evaluation in excess of 10 percent for 
laceration scar of the right cheek.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from August 1981 to August 
1984.

The matters as to service connection for mental an acquired 
psychiatric disability, an increased rating for service-
connected hypertension, and an earlier effective date for 
service-connected hypertension come to the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  With respect to the issues of entitlement to an 
initial compensation for hyperpigmentation of the right lower 
eyelid, residual of hematoma and entitlement to an evaluation 
in excess of 10 percent for laceration scar of the right 
cheek arise from a rating decision dated in March 2000 by the 
RO in Waco, Texas.  

In the March 2000 rating decision, the RO increased the 
veteran's evaluation for his laceration scar of the right 
cheek from a noncompensable rating to the current 10 percent.  
Nonetheless, in that the pertinent rating criteria provide 
for a rating higher than 10 percent, the appeal continues to 
be before the Board.  The effective date for that disability 
remained the same as the originally assigned date.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran has not presented medical evidence of current 
acquired psychiatric disability or mental anguish.  

3. Blood pressure readings associated with the veteran's 
hypertension do not show a diastolic pressure of 
predominantly 120 or more.  

4. The veteran claim's for service connection of hypertension 
was received on July 25, 1997.

5. The veteran's hyperpigmentation of the right lower eyelid, 
residual of hematoma, is manifested by faint increased 
pigmentation without any significant disfigurement.  

6. The veteran's laceration scar of the right cheek is no 
more than slightly disfiguring and productive of no more than 
moderate pain and tenderness.  


CONCLUSIONS OF LAW

1. An acquired psychiatric disability, to include mental 
anguish, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (2001).  

2. The schedular criteria for an evaluation in excess of 
20 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).  

3. The criteria for an effective date earlier than July 25, 
1997 for the award of a service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.400.

4. The schedular criteria for an initial compensable 
evaluation for hyperpigmentation of the right lower eyelid, 
residual of hematoma, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2001).  

5. The schedular criteria for an evaluation in excess of 
10 percent for laceration scar of the right cheek have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 1997 rating decision and the March 2000 rating 
decision, Decision Review Officer conference in January 1998, 
the statement of the cases (SOCs) dated in October 1998 and 
October 2000, supplemental statements of the case (SSOC) 
dated in March, August, and October 1999 and May and July 
2002, personal hearing in May 2000, the letter regarding the 
VCAA in October 2001, development letters throughout the 
period between March 1999 and October 2002, and the hearing 
before a Member of the Board in August 2002, the RO provided 
the veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claims.  In addition, the October 2001 letter explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has duty provided all 
notice as required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several medical examinations, VA treatment records and the 
veteran has submitted private records from several medical 
providers.  He had not authorized VA to obtain any additional 
private evidence.  Further, a letter was sent to the veteran 
in October 2002 with the amended law and regulations that 
pertain to the rating criteria for his increased rating claim 
associated with facial scars and residual laceration.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is therefore also satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual Background

On review of the veteran's service medical records, the Board 
notes that there are no pertinent notations, complaints, or 
clinical findings related to any psychiatric disorder or 
mental anguish.  Copies of the veteran's service medical 
records are associated with the claims folder.  In a March 
1981 enlistment examination, there are no indications of 
problems related to any psychiatric disorder.  August to 
December 1982 records include evidence of a swollen cheek 
bone and lower right eyelid, indicative of subconjunctival 
hemorrhage, induration of the right cheek and scarring of the 
skin due to an injury to that area.  Discoloration below the 
right eyelid is noted in a December 1982 record.  Hematoma 
was assessed.  In a July 1984 medical record, it is noted 
that the veteran was profiled for no stress duties for five 
days, related to his hypertension.  Otherwise, the service 
medical records are silent for any entries that pertain to 
psychiatric disorders of any nature.

Post-service private records (Dr. W.) dated from 1991 to 1997 
reveal nothing related to any psychiatric or mental disorder.  
Those records relate to treatment of hypertension and knee 
problems generally.  In June 1991 to September 1992 records, 
blood pressure readings ranged from 120/75 to 150/88.  

VA outpatient records dated in December 1997 and January 1998 
reveal complaints of side effects from the hypertension 
medication.  In January 1998, the veteran's blood pressure 
was 138/74.  

On VA psychiatric examination in March 1998, the examiner 
noted the veteran's complaints of stress in service due to 
his duties at work.  On mental status examination, the 
examiner noted no evidence of a psychiatric disorder.  As to 
the veteran's complaints that his office work induced both 
his hypertension and mental anguish, the examiner noted that 
the veteran performed office duties in service and chose to 
work in an office in civilian life.  Overall, the examiner 
noted that there did not seem to be a relationship between 
the stress of his office environment and his hypertension.  

VA cardiology examination in March 1998 revealed that the 
veteran's medication was changed in January 1998 from 
Amlodipine to Hydrochlorothiazide.  The veteran reported 
symptoms that preceded the onset of high blood pressure as 
chest pain and occasional dizziness, probably not more than 
several times a year.  The veteran had not been diagnosed 
with myocardial infarction.  The examiner noted prior and 
then current blood pressure readings as follows: January 
1998, the veteran's blood pressure was 138/74; on December 
1997, blood pressure was 156/71.  At that time, the examiner 
noted that the veteran was taking Norvasc (Amlodipine).  On a 
daily dosage of 25 milligrams of Hydrochlorothiazide, the 
examiner noted a blood pressure reading with the standard 
adult cuff of: right arm sitting, 130/110; right arm standing 
120/110; left arm sitting, 150/120; left arm standing, 
140/115.  On repeat readings with a large cuff: right arm 
sitting, 120/110; right arm standing, 115/110; left arm 
sitting, 145/120; left arm standing, 140/115.  Blood pressure 
was higher in the left arm than the right.  Peripheral pulses 
were normal and bilaterally equal in carotid, brachial, 
radial, femoral, and dorsalis pedis locations.  General 
examination of the heart and lungs was normal.  No functional 
limitations were indicated related to the veteran's heart of 
blood pressure on the basis of symptoms.  Also, the examiner 
noted that the veteran had not had any hypertensive crises.  
Overall, the examiner noted that the veteran had incompletely 
controlled hypertensive cardiovascular disease.  

A clinical record dated in July 1998 submitted by Dr. W. 
notes the veteran's history of hypertension and problems the 
veteran was having with his job.  The doctor indicated that 
the veteran was agitated, depressed, and angry and prescribed 
Xanax.  In an August 1998 note, the veteran was prescribed 
"stress leave."  

In a statement by the veteran dated in October 1998, he said 
that he had left his job due to stress and an inability to 
concentrate and function.  In a rating decision dated in 
October 1998, the RO increased the rating associated with the 
veteran's hypertension from 10 percent to 20 percent, 
effective from July 25, 1997, based on elevated blood 
pressure readings not well controlled on medication.  

In VA records dated in October and December 1998, the blood 
pressure readings were 128/71 and 151/86 respectively.  In a 
January 1999 record, the veteran's intolerance to his blood 
pressure medication is noted.  

In the veteran's statement dated in November 1998, he 
indicated that his doctor in service had told him that his 
bowel problems had been brought on by stress.  The veteran 
also stated that on separation, the Army knew of his mental 
problems, yet did not perform any mental examination for the 
record.  In a February 1999 private hospital record, the 
veteran's blood pressure was 164/88.  

During his personal hearing in March 1999, the veteran 
testified that he had a great deal of stress in his job in 
service; he had to deal with many people's complaints, 
financial problems, and other matters, and that for his age 
of 19, it was too much stress to handle.  See transcript (T.) 
at 11.  Also, the veteran has stated that because of his 
hypertension, he has been under a lot of stress over the 
years causing him mental anguish, for which he believes he 
should be compensated.  (T.) at 17.  

In March 1999, the veteran filed a service connection claim 
for his laceration scar of the right cheek and residuals of 
hematoma of the lower right eyelid.  The RO denied those 
claims in August 1999.  

A private hospital record dated in April 1999 reveals 
hypertension controlled and blood pressure reading of 
160/120.  The veteran was referred for an eye consultation.  

The veteran's private attorney submitted a statement in May 
1999 to the effect that the veteran asserted that his 
service-connected hypertension should be evaluated at least 
at 40 percent and that his complaints of other disorders 
should be considered as affecting his high blood pressure.  
The attorney also noted the veteran's inability to 
participate in sports because of his hypertension.  

On VA dermatology examination in May 1999, the examiner noted 
no treatment of the right mid-cheek and the veteran's 
complaints of mild pain and swelling at the site of the scar.  
On examination, the examiner noted mild hyperpigmentation two 
centimeters under the right eye, which is two centimeters 
from the right cheek scar.  No exfoliation, ulceration, 
encrusting, system, or nervous system manifestations were 
seen.  The examiner stated that the mild hyperpigmentation 
possibly was the result of chronic rubbing or natural 
variation in the normal population.  The examiner remarked 
that the hyperpigmentation was not related to the scar in any 
manner or to the pain or slight swelling.  

A private physician (Dr. N.) submitted clinical findings 
dated in August 1999 related to the veteran's residual scar 
of the right cheek and hyperpigmentation of the right lower 
eyelid.  No skin lesions were indicated; post inflammatory 
hyperpigmentation of the right lower eyelid was noted; and a 
12-millimeter linear superficial scar on the right malar area 
is reported.  The physician noted that plastic surgery for 
the scar was a possibility.  Some tissue fullness over the 
right cheekbone was noted.  

In an August 1999 rating action, the RO denied service 
connection for the veteran's laceration scar and 
hyperpigmentation of the right lower eyelid.

The veteran's private attorney submitted a statement dated in 
September 1999 that relates to the veteran's contentions 
regarding denials of his increased rating claim for 
hypertension and service connection claim for a psychiatric 
disorder.  

In two October 1999 statements, Dr. N. noted that the 
veteran's residual scar of the right cheek and 
hyperpigmentation of the lower right eyelid were directly 
related to an incident that occurred in service.  

In a March 2000 rating decision, the RO granted service 
connection for laceration scar of the right cheek and 
hyperpigmentation of the lower right eyelid, and awarded a 
noncompensable evaluation for both disabilities.  The veteran 
submitted his notice of disagreement with those evaluations 
in March 2000.

Dr. N. submitted statements dated in March and June 2000 to 
the effect that the veteran would need to use bleaching cream 
indefinitely for the hyperpigmentation of his right lower 
eyelid and that as to the hematoma, the veteran would require 
plastic surgery to correct the disfigurement of that area.  
The doctor noted that the veteran had great pain and 
discomfort because of his injury to that area of his face.  
The doctor submitted material that defined disfigurement and 
hematoma.  

In August 2000, the veteran underwent a VA examination of the 
skin.  The examiner noted that a review of Dr. N.'s 
statements associated with the claims folder was done and 
that the examiner was not in agreement with the private 
physician's opinions regarding the laceration scar and 
hyperpigmentation of the lower right eyelid.  Specifically, 
the VA examiner noted that a scar was not seen on 
examination, and that it was not clear whether there was a 
tender area of the right cheek below the eyelid, as the 
veteran claimed.  It was probable that the veteran was 
experiencing pain in that area, but not likely that it was 
tender in nature.  Further, the examiner stated that there 
was no objective impairment of function due to a scar, 
because in that examiner's opinion, there was no scarring.  
The examiner also did not feel a knot in the facial area of 
the scar as contended by the veteran.  

The examiner did believe that there was pain associated with 
the site of the prior injury.  Also, the examiner stated that 
there was no evidence of any disfigurement.  Overall, the 
examiner assessed that the veteran had normal pigmentation of 
the skin, which was healthy in every way.  Also, the examiner 
stated that pain and hypersensitivity was not questioned 
because it was very normal to experience such after even a 
minor injury.  However, the examiner noted that it was 
questionable how much time the veteran had actually lost from 
work, as he had claimed, due to these disabilities.  The 
examiner requested photographs of the affected area.  

In October 2000, a private doctor submitted an outpatient 
record that noted a blood pressure reading of 150/120, and 
approved leave of absence from work due to hypertension.  

Dr. N. submitted a statement in November 2000 discounting the 
prior VA examiner's opinion above.  Dr. N. indicated that a 
scar had been identified on prior VA examinations, in 
addition to inclusion in the service medical records.  Dr. N. 
noted a severely disfigured scar requiring plastic surgery 
and that his disability warranted no less than a 35 percent 
rating.  

The veteran submitted a notice in January 2001 that he had 
resigned from his job due to health concerns.  

The VCAA notification letter was sent to the veteran in 
October 2001. 

On VA examination in November 2001, the examiner noted the 
veteran's history of hypertension and residual scarring from 
an inservice injury, and treatment subsequent to service.  On 
examination, the examiner concluded that the veteran's 
hypertension was mild and well controlled with two 
medications, with blood pressure readings at the time of 
120/84 and 120/80 without history of significant 
complications.  As to the residual laceration and contusion 
of the right cheek, the examiner noted that the superficial 
scar was not disfiguring, was 10 millimeters in size, with 
moderate tenderness at best, and no induration or significant 
neurological residual.  The examiner noted that plastic 
surgery was not required.  At most, the scar was minimal.  

The veteran submitted a statement in November 2001 that 
mentioned the Social Security Administration.  There is no 
indication that the veteran currently receives Social 
Security benefits.  The veteran stated that his doctors and 
attorney have indicated that he is totally disabled due to 
his disabilities.  

In a private medical record dated in April 2002, the 
veteran's blood pressure reading was 150/130.  Additional 
medication was added at that time.  

In August 2002, the veteran had a hearing before a Member of 
the Board, at which time he reiterated his contentions 
generally that the onset of a psychiatric disorder, including 
depression, began in service with his stressful job and 
duties, that his symptoms associated with headaches, chest 
pain, and numbness relate to his hypertension, causing 
increased blood pressure readings, that his cheek scar is 
unsightly and requires surgery, and that his lower right 
eyelid is discolored and tender.  In sum, the veteran claimed 
that his disabilities overall were more disabling than what 
the rating criteria currently in place provide.  

Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including psychoses, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001). 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2001).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (2001).  An informal 
claim must also be in writing.  See Rodriguez v. West, No. 
98-7087 (Fed. Cir. August 25, 1999).

Prior to the effectuated regulatory changes that pertain to 
hypertensive vascular disease, a 10 percent rating was 
merited with diastolic pressure predominantly 100 or more; a 
20 percent rating for diastolic pressure predominantly 110 or 
more with definite symptoms; a 40 percent evaluation for 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms; and a maximum of 60 percent for diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  Pertinent 
notes that follow the regulations include that for the 
40 percent and 60 percent ratings under Diagnostic Code 7101, 
careful attention to diagnosis and repeated blood pressure 
readings is needed.  Also, when continuous medication is 
necessary for the control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
of 10 percent would be assigned.  Id.  

As to the regulations currently in place for the 
cardiovascular system, which includes hypertension, a rating 
of 10 percent is assigned where the diastolic pressure 
predominantly remains at 100 or more, or where the systolic 
pressure primarily remains at 160 or more; or, the veteran 
has a history of a diastolic pressure of 100 or more and 
requires continuous medication for control.  To warrant the 
next higher rating of 20 percent, the veteran must 
demonstrate a diastolic pressure predominantly at 110 or 
more, or a systolic pressure predominantly of 200 or more.  A 
rating of 40 percent requires evidence of a diastolic 
pressure of 120 or more.  The maximum rating of 60 percent is 
assigned where there is evidence of diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).  

Pertinent note following said regulations:  Note 1: 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

Under the former regulations, a 10 percent disability rating 
under Diagnostic Code 7800 requires moderately disfiguring 
scars on the head, face, or neck.  A 30 percent disability 
rating requires severely disfiguring scars on the head, face, 
or neck, especially if the scars produce a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent disability rating requires disfiguring scars on the 
head, face, or neck, with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  If, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, a 10 percent rating may be increased to 30 
percent, a 30 percent to 50 percent, or a 50 percent to 80 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part that 
they affect.  38 C.F.R. §§ 4.118, diagnostic codes 7803, 
7804, 7805.  Diagnostic Codes 7803, 7804 provide for a 
maximum evaluation of 10 percent; whereas Diagnostic Code 
7805 is based on the limitation of function of the particular 
part involved.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  

Under Diagnostic Code 7806, eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  Eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement warrants a 30 percent evaluation, and 
eczema with ulcerations or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant, warrants a 50 percent evaluation.  
38 C.F.R. 4.118, Diagnostic Code 7806 (2001).  

Under revised regulations that pertain to disfigurement of 
the head, face, or neck, 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7806 that pertain to the veteran's claims on appeal, 
read as follows:  

Diagnostic Code 7800: An 80 percent evaluation requires 
evidence of disfigurement of the head, face, or neck: With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement;


An evaluation of 50 percent: With visible or palpable tissue 
loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement;

An evaluation of 30 percent: With visible or palpable tissue 
loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement;

An evaluation of 10 percent: With one characteristic of 
disfigurement.  

Note (1) 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six 
square inches (39 sq. cm.).  Skin indurated and inflexible in 
an area exceeding six 
square inches (39 sq. cm.). Note (2): Rate tissue loss of the 
auricle under DC 6207 (loss of auricle) and anatomical loss 
of the eye under DC 6061 (anatomical loss of both eyes) or DC 
6063 (anatomical loss of one eye), as appropriate.  Note (3): 
Take into consideration unretouched color photographs when 
evaluating under these criteria.  

Diagnostic Code 7803 provides for a 10 percent rating for 
scars, superficial, unstable; Note (1): An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. Note (2): A superficial scar is one 
not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides for a 10 percent rating for 
scars, superficial, and painful on examination.  Note (1): A 
superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  

Diagnostic Code 7805 provides for Scars, other; Rate on 
limitation of function of 
affected part.  

Diagnostic Code 7806 relates to dermatitis or eczema.  A 
60 percent evaluation requires evidence of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period;

30 percent: 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period;

10 percent: At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period;

0 percent: Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period; Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  Diagnostic Code 7806, 67 Fed. 
Reg. 49590, 49596, July 31, 2002, revised this section, 
effective Aug. 30, 2002.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  

Analysis

Service connection 

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, also claimed as mental 
anguish.  He alleges that during service, upon learning that 
he had hypertension, he was unable to endure stressful 
duties, as evidenced by an entry in his service medical 
records dated in July 1984.  He stated that he was in a 
stressful position during service, which aggravated his high 
blood pressure and in turn, caused him mental anguish.  He 
maintains that he has endured mental anguish for many years 
because of his hypertension and that it affects his ability 
to work.  

As noted above, the veteran is entitled to service connection 
for mental disorder upon presentation of competent evidence 
that relates any current mental disorder to his period of 
service.  In this case, however, there is no evidence of 
current psychiatric disability.  On VA examination in March 
1998, the examiner noted no evidence of a psychiatric 
disorder.  Since that examination, the veteran has submitted 
other medical records, private and VA; nonetheless, these 
records have no probative value as to this issue, in that 
they do not document diagnosis of or treatment of any 
psychiatric disability, including mental anguish, as the 
veteran claims.  While it is true that the veteran reported 
having difficulties with his job and July 1998 private 
records suggest periods of agitation and depression, the fact 
remains that the veteran was not diagnosed with any 
psychiatric disorder so as to warrant service connection for 
the same.  Thus, the veteran's claim on this basis remains 
denied.  

The lack of current disability necessarily means that the 
veteran's claim for service connection for an acquired 
psychiatric disability, including mental anguish, fails.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There 
are no records to document current psychiatric disability of 
any nature.  Therefore, the Board denies the veteran's 
service connection claim for an acquired psychiatric 
disorder, to include mental anguish.  

Earlier effective date

The veteran claims that he is entitled to service connection 
for his hypertension as of August 26, 1984, the date of his 
discharge from service.  He contends that he was never told 
about his entitlement to service connected disability 
compensation and that many years after separation from 
service, he has now learned that he was "penalized" for 
this lack of information.  He has stated that he should be 
entitled to such compensation from the time he left service 
in 1984, given that he had already been diagnosed with 
hypertension at that time.  

The Board reiterates that the prevailing law provides that 
the effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In this case, the date of receipt 
of the veteran's service connection claim for hypertension 
was July 25, 1997.  A review of the claims folder reveals no 
communication from the veteran or his representative within 
one year after his separation from service or at any time 
prior to the filing of his service connection claim for 
hypertension on July 25, 1997, that may be construed as a 
claim for service connection for hypertension.  Therefore, 
the earliest possible effective date for service connection 
for hypertension is the date of the claim, or July 25, 1997.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). Thus, on this 
basis, the veteran's award of service connection for his 
hypertension does not warrant an effective date earlier than 
July 25, 1997.  The veteran's earlier effective date claim is 
denied.  


Increased rating, hypertension

The veteran maintains that his hypertension is more disabling 
than the current 20 percent rating provides.  As noted above, 
the regulations that pertain to hypertensive cardiovascular 
disease underwent a change effective in January 1998, which 
is after the time in which the veteran filed his appeal.  
Pending claims received before the effective date of an 
amended regulation require that the veteran's claim be 
considered under both the former and the amended rating 
criteria.  The veteran was apprised of the change in 
regulations, and his disability has been considered under 
both the former and the newer rating criteria.  

In essence, under neither criterion does the veteran's 
hypertension rise to the level required for a 40 percent 
rating.  Under the former criteria, he would need to provide 
evidence of diastolic pressure predominantly 120 or more with 
moderately severe symptoms.  Under the changed criteria, to 
warrant a 40 percent rating, the evidence would need to 
demonstrate diastolic pressure predominantly 120 or more with 
nothing else required.  While the amended rating criteria are 
less stringent in their requirements than the former, the 
veteran still has not presented clinical data to demonstrate 
the requisite diastolic pressure of predominantly 120 or 
more.  

The evidence most probative in this case are the diastolic 
pressures on blood pressure readings noted on VA examination 
in March 1998, as reported earlier herein.  Blood pressure 
readings of the left arm showed two diastolic pressures of 
120; the right arm did not rise to that level on examination.  
Also probative of the matter at hand is the April 1999 
private hospital record mentioned above, when the veteran's 
hypertension was controlled and blood pressure reading was 
160/120.  Another single reading also showed a diastolic 
pressure of 120, that is, the 150/120 as noted herein in a 
clinical record dated in October 2000.  

Nonetheless, these readings occurred each a year or more 
apart.  The Board notes that a few single readings remote in 
time of diastolic pressures of 120 do not establish a 
predominance of diastolic pressure of 120 or more.  
Furthermore, as stated above, during the VA examination in 
November 2001, the examiner opined that the veteran's 
hypertension was no more than mild in nature and under 
control with two medications; blood pressure readings at that 
time were 120/84 and 120/80 without history of significant 
complications.  

Thus, for the foregoing reasons and bases, the Board notes 
that the veteran's disability associated with hypertension 
does not warrant an evaluation greater than the current 
20 percent.  

The Board recognizes the veteran's contentions that his high 
blood pressure affects his ability to perform well at work, 
participate in sports, and increases the symptoms associated 
with other disorders.  However, neither the veteran nor his 
representative has presented evidence of the training or 
qualifications required to render the statements medically 
competent.  The veteran certainly can attest to how he feels 
when his blood pressure rises; however, he has not provided 
evidence that he is skilled in the medical profession so as 
to establish an increased rating based on his comments alone.  

The Board points out that a lay person, not trained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The record indeed shows that he has 
taken leave from work and ultimately left his job due to his 
various disabilities, but that in and of itself without 
medically competent support does not provide for an 
evaluation greater than the current 20 percent for 
hypertension.  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Having considered the pertinent law and regulations in making 
a determination on whether the veteran's hypertension is 
disabling so as to warrant a 40 percent evaluation, the Board 
concludes that the veteran's claim is denied.  

Compensable evaluation for hyperpigmentation of the right 
lower eyelid, residual of hematoma; increased rating for 
laceration scar of the right cheek

In view of the clinical data of record that interrelate 
findings and symptoms of the veteran's scar of the right 
cheek and residual of hematoma of the right lower eyelid, the 
Board has reviewed these claims together and makes the 
following determinations.  

The veteran asserts that he has pain and discomfort in the 
area of his lower right eyelid due to his injury in service, 
and tenderness and pain in the area of the scar.  As such, 
the veteran contends that he should be compensated 
accordingly for his disabilities.  In that the veteran 
disagreed with the initial rating decision dated in March 
2000, in which the RO granted service connection, the Board 
has reviewed the record in its entirety, and not just the 
most recent clinical findings, to determine whether the 
veteran's disabilities warrants increased evaluations.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

At the outset, as to the veteran's lower right eyelid 
condition, the Board notes that this disability does not 
warrant an initial compensable evaluation under any of the 
pertinent rating codes.  The RO has evaluated the veteran's 
disability pursuant to two different diagnostic codes: 
formerly under Diagnostic Code 7806 for eczema or dermatitis 
and most recently, under Diagnostic Code 7800 related to 
disfiguring scars of the face.  Diagnostic Code 7800 most 
closely resembles the symptomatology associated with the 
veteran's right lower eyelid disorder.  

Essentially, Diagnostic Code 7806 does not apply, neither as 
to the current nor former rating criteria because impairment 
associated with the veteran's disability of the right lower 
eyelid is not productive of eczema with exfoliation, 
exudation or itching; and there is no evidence to 
substantiate that at least 5 percent of the exposed area is 
affected, or that the veteran has availed himself of 
intermittent therapy.  See supra 38 C.F.R. § 4.118, 
Diagnostic Code 7806; Diagnostic Code 7806, 67 Fed. Reg. 
49590, 49596, July 31, 2002, revised effective Aug. 30, 2002.  

Thus, what remains to be determined is whether the veteran's 
disability of the right lower eyelid warrants a compensable 
evaluation under Diagnostic Code 7800 for disfigurement of 
the facial area.  The Board has concluded that symptoms 
associated with this disability do not rise to the level 
required for a compensable evaluation under DC 7800.  
Essentially, in light of the clinical data reported on VA 
examinations in May 1999, August 2000, and November 2001, the 
Board has determined that the evidence of record 
preponderates against a finding that the veteran's right 
eyelid disability merits a compensable rating.  The examiners 
found no more than mild hyperpigmentation in the affected 
area, and that was said to be possibly due to constant 
rubbing.  Additionally, VA examiners reported no 
disfigurement and basically, reached the conclusion that the 
veteran had normal and healthy pigmentation of the skin.  

Thus, in this respect, the veteran's right lower eyelid 
disability does not warrant an initial compensable 
evaluation.  The Board recognizes that there is evidence of 
record that directly opposes the VA examination results.  
Clearly, the private records dated in 1999 as noted above 
directly contradict VA examination findings.  However, when 
viewing the record as a whole, see supra Fenderson at 119, 
the evidence is not in relative equipoise so as to be able to 
render a favorable outcome for the veteran under these 
factual circumstances.  Moreover, on examination in November 
2001, the examiner specifically referred to photographs 
associated with the claims folder, indicating that there was 
no significant disfigurement associated with the veteran's 
scar or hyperpigmentation of the right lower eyelid, residual 
of hematoma.  

While the Board has considered all pertinent law and 
regulations in this case, there is no reasonable doubt so as 
to render a positive outcome for the veteran.  Therefore, an 
initial compensable evaluation for hyperpigmentation of the 
right cheek, residual of hematoma is denied.  

Additionally, the Board notes at the outset that impairment 
associated with the laceration scar of the right cheek also 
is not productive of greater impairment than that associated 
with the current 10 percent rating under Diagnostic Code 
7804.  The Board notes that under that rating code, 
10 percent is the maximum available.  Other rating codes 
under 38 C.F.R. § 4.118 do not apply, in that the veteran's 
scar is superficial in nature without soft tissue damage and 
is not productive of limitation of motion.  Therefore, for 
this reason, the current 10 percent is the maximum rating 
that can be assigned for the veteran's residual scar.  
Moreover, clinical findings of record serve to support that 
at best, the veteran's scar is productive of some pain and 
possible tenderness.  

Specifically, the Board points to the findings on August 2000 
VA examination of the skin, at which time the examiner noted 
that a scar was not truly evident and that while it was 
probable that the veteran experienced pain, it was not likely 
that the area was tender.  Overall, the examiner did give 
credence to the veteran's complaints of pain associated with 
the site of the prior injury.  VA examination conducted in 
November 2001 further supports those findings.  

Again, the Board acknowledges that there are statements of 
record that contradict findings of the VA examiners noted 
above, however, overall, the clinical observations and 
findings do not substantiate a higher rating than the current 
10 percent.  To warrant a greater evaluation, the veteran's 
scar of the right cheek would be rated under Diagnostic Code 
7800, and require evidence of severe disfigurement with 
marked discoloration.  See supra 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Such is not the case herein.  Overall, 
the evidence associated with the veteran's claims folder is 
indicative of a superficial scar, productive of pain and 
moderate tenderness at most, without a need for plastic 
surgery for corrective purposes.  Color photographs support 
the VA examination findings that the veteran's scar at the 
very most would be considered only slightly disfiguring.  

Thus, in view of the above, the Board concludes that the 
veteran's hyperpigmentation of the right lower eyelid and his 
laceration scar of the right cheek do not warrant any change 
from their current evaluations.  That is, the evidence of 
record does not substantiate a compensable evaluation for the 
veteran's hyperpigmentation of the right lower eyelid.  
Further, the competent evidence of record supports that the 
10 percent evaluation currently in place for laceration scar 
of the right cheek encompasses the pain the veteran 
experiences in that area of his face.  Clearly, the scar is 
not severely disfiguring, if at all, and is not productive of 
disability greater than tenderness and pain.  

While the Board has considered an extraschedular evaluation 
for both of the skin disorders under 38 C.F.R. § 3.321(b)(1), 
the cases herein are not exceptional cases such that the 
schedular evaluations are found to be inadequate.  In sum, 
this case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
may be appropriate.  38 C.F.R. § 3.321(b)(1) (2001).  The 
veteran has stated that he missed work and eventually 
resigned from his job, but the factual circumstances herein 
beg the question of the validity of the veteran's statements 
with respect to time lost from work due to his skin disorders 
per se.  Thus, § 3.321(b)(1) does not apply in this case.  


ORDER

Service connection for an acquired psychiatric disability, to 
include mental anguish is denied.  

An earlier effective date than July 25, 1997 for the award of 
service connection for hypertension is denied.  

An evaluation in excess of 20 percent for hypertension is 
denied.  

An initial compensable evaluation for hyperpigmentation of 
the right lower eyelid, residual of hematoma is denied.  

An evaluation in excess of 10 percent for laceration scar of 
the right cheek is denied.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

